Citation Nr: 1104669	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-24 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for mastoiditis.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1951 to December 
1951.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a February 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Mastoiditis was not noted on examination at the time of 
service enlistment.

2.  Clear and unmistakable evidence demonstrates that mastoiditis 
existed at the time of the Veteran's enlistment into active 
military service.

3.  Clear and unmistakable evidence demonstrates that the 
Veteran's preexisting mastoiditis was not aggravated by active 
service.

4.  The Veteran's current left ear hearing loss is not related to 
his military service or to any incident therein.


CONCLUSIONS OF LAW

1.  Mastoiditis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

2.  Left ear hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans' Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The RO's January 2008 and March 2010 letters advised the Veteran 
of the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to 
the Dingess requirements, the RO's January 2008 letter provided 
the Veteran with notice of what type of information and evidence 
was needed to establish disability ratings, as well as notice of 
the type of evidence necessary to establish an effective date.  
Accordingly, with this letter, the RO effectively satisfied the 
remaining notice requirements with respect to the issues on 
appeal.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records, 
as well as identified VA and private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to 
the Board's March 2010 remand, the RO obtained and associated 
with the claims file the record of a December 2009 hearing test 
conducted at a VA Medical Center.  The RO also obtained and 
associated with the claims file the Veteran's treatment records 
from his private physician, Dr. R.S., dated from May 2009 to 
March 2010.

Furthermore, the Veteran was provided with a July 2010 VA 
examination to determine the etiology of his mastoiditis and left 
ear hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  In 
compliance with the Board's March 2010 remand, an additional VA 
medical opinion was obtained in August 2010 as to whether the 
Veteran's preexisting mastoiditis was permanently aggravated 
beyond its natural progression by his military service.  The 
Board finds the July 2010 VA examination and the August 2010 VA 
medical opinion adequate as they were based upon a complete 
review of the Veteran's claims file, and the VA examiners 
provided written rationales for the conclusions reached.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the 
foregoing, the Board concludes that there has been substantial 
compliance with its March 2010 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Veteran is presumed to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious and manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  The burden then falls on the government to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the Veteran's disability was both preexisting and 
not aggravated by service.  See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  Only such conditions as are 
recorded in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  Id.  
Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder become 
intermittently symptomatic during service; rather, there must be 
permanent advancement of the underlying pathology.  Furthermore, 
temporary or intermittent flare-ups of a preexisting disease 
during service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon 
v. Brown, 8 Vet. App. 529, 536-7 (1996).

The Veteran's November 1951 service enlistment examination report 
noted a perforated tympanic membrane of the left ear.  

A December 1951 service treatment report noted that the Veteran 
had chronic mastoiditis, with undetermined organism, that was not 
incurred in the line of duty or due to misconduct.  The Veteran 
stated that the condition existed prior to enlistment.  The 
report reflects that the Veteran reported to sick bay requesting 
excuse from swimming because of an ear infection.  According to 
the Veteran's statements, he had intermittent attacks of drainage 
from his left ear for as long as he could remember.  He received 
penicillin and ear drops for the condition which promptly 
cleared.  The physical examination was essentially negative 
except for scarred and thickened tympanic membrane on the left 
and there was slight amount of purulent exudates in the canal.  
However, the otolaryngology department at the Naval Hospital 
reported that x-ray revealed chronic mastoiditis of the left ear 
with perforation and drainage, which was found as non-acceptable 
for service.  

In December 1951, a Medical Board Report found that the Veteran 
had chronic mastoiditis, with undetermined organism, that was not 
the result of his own misconduct and was not incurred in line of 
duty.  The Medical Board also found that the Veteran's 
mastoiditis existed prior to enlistment and was not aggravated by 
service.  The Medical Board concluded that the Veteran did not 
meet the minimum standards for enlistment and that the Veteran's 
disability was considered not to be the proximate result of 
performance of active duty.  It was also noted that the Veteran 
was informed of the findings and recommendation of the Board but 
did not submit a statement in rebuttal.  Accordingly, the Veteran 
was found unfit for service and was discharged from military 
service in December 1951.

The Veteran's service treatment records are negative for any 
complaints or diagnoses of hearing loss.

After separation from military service, private medical records, 
dated in June 1952, indicate that the Veteran underwent a radical 
mastoidectomy of the left ear by Dr. A.C.F.  The final diagnosis 
was chronic mastoiditis of the left ear.

A December 1976 letter from Dr. C.F.D. stated that the Veteran 
received care and treatment relating to his left ear since 1965.  
Dr. D. noted that since his military discharge and subsequent 
radical mastoidectomy in 1952, the Veteran experienced periodic 
infection and required treatment and regular monitoring.  It was 
also noted that the Veteran's left ear remained in the same 
condition since 1965 and the diagnosis was recurrent cavity 
infections.  The prognosis was good but required periodic check-
ups and cleaning out.

In a December 2009 VA audiology consultation report, the Veteran 
reported bilateral hearing loss, with left ear being much more 
severe.  The Veteran reported that he served in the Navy for only 
one and a half months and that he was medically discharged for 
mastoiditis during basic training.  The Veteran's postservice 
occupations included typesetter and graphic artist.  No 
recreational noise exposure was reported.  The Veteran denied 
wearing a hearing aid.  On an audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
60
70
70
LEFT
-
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The VA audiologist stated that the 
Veteran's left ear could not be tested for speech recognition 
ability.  Tympanogram results showed a normal right ear and a 
stiff left ear.  The assessments were mild sloping to a severe 
sensorineural hearing loss in the right ear and profound 
sensorineural hearing loss ("dead ear") in the left ear.  The 
Veteran was evaluated for a hearing aid for the right ear only.

The Veteran was afforded a VA audiology examination in July 2010.  
The VA examiner stated that the claims file was reviewed.  The 
Veteran reported hearing loss in the left ear and difficulty 
understanding in noise and locating sound source.  He denied a 
history of military noise exposure.  As to occupational noise 
exposure, the Veteran reported that he was a printer and did not 
use hearing protection throughout his whole career.  History of 
recreational noise exposure was denied.  He also denied any 
familial hearing loss, head trauma, or dizziness, but reported 
middle ear pathology in the left ear.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
65
65
65
LEFT
105+
90
105+
105+
105+

Maryland CNC word list speech recognition test revealed excellent 
speech discrimination ability of 96 percent in the right ear and 
poor speech discrimination ability of 0 percent in the left ear.  
The diagnoses were moderate to moderately severe sensorineural 
right ear hearing loss and profound mixed left ear hearing loss.  
Tympanometry revealed a normal right ear and a left ear with no 
hermetic seal.  The VA examiner opined that the Veteran's hearing 
loss in the left ear due to mastoiditis was not due to his 
military service.  In support of this opinion, the examiner 
offered the following rationale:

Based on pre-existing documentation of 
perforated tympanic membrane at induction, 
reported chronic drainage by [the] Veteran 
in [the claims] file for as long as he 
could remember and at discharge statement 
of mastoiditis not being service connected 
with the Veteran agreeing and stating no 
rebuttal would be made, this pathology 
must be considered as being present at 
time of induction and a prior medical 
condition before induction into the 
[m]ilitary.

An additional VA medical opinion was obtained in August 2010.  
The examiner stated that the Veteran's claims file was reviewed.  
The examiner opined that the Veteran's mastoiditis was not 
permanently aggravated by active duty military service.  In 
reaching this conclusion, the examiner stated that there was no 
indication based on review of the medical evidence of record, to 
include the Veteran's service treatment records, and his VA and 
private medical records, that this condition was aggravated by 
active duty military service.  The examiner further explained 
"[m]astoiditis is a self limited condition.  [The Veteran] has 
not required ongoing treatment for this condition since being 
treated prior to active duty military service."


Mastoiditis

Upon consideration of all of the evidence of record, the Board 
finds that clear and unmistakable evidence demonstrates that the 
Veteran's mastoiditis existed prior to service and clear and 
unmistakable evidence demonstrates that his pre-existing 
mastoiditis was not aggravated by service.  38 U.S.C.A. §§ 1111, 
1153; 38 C.F.R. §§ 3.304, 3.306.  Although the Veteran's service 
enlistment examination noted a perforated tympanic membrane of 
the left ear, mastoiditis was not shown at that time.  
Accordingly, the Veteran is presumed to have been in sound 
condition.  However, the Veteran's own admission in service as to 
having intermittent attacks of drainage prior to service entrance 
from his left ear "for as long as he could remember."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (finding that 
lay assertions are competent evidence as to observable symptoms).  
Moreover, the contemporaneous medical records associated with the 
Veteran's service discharge clearly report the Veteran had 
chronic mastoiditis, which in the opinion of the Medical Board 
existed prior to enlistment, provide clear and unmistakable 
evidence that his mastoiditis pre-existed his military service.  
The Medical Board report found that the Veteran had chronic 
mastoiditis of the left ear, with perforation and drainage, that 
existed prior to service.  The Veteran was found unfit for 
military service and was released from active duty service after 
a month.

The Board also finds clear and unmistakable evidence that the 
Veteran's preexisting mastoiditis was not aggravated by his 
military service.  The findings of the Medical Board made at the 
time of his service and an examination in service indicated 
chronic mastoiditis that was not incurred in line of duty and the 
Medical Board specifically found that this condition was not 
aggravated by service.

The Board considered the Veteran's statements presented at his 
January 2010 hearing before the Board and through various written 
statements.  The Veteran testified at the Board hearing that 
while in service he sought treatment for mastoiditis after he 
passed out in the dining hall from this condition.  He stated 
that he was given no treatment and sent back to his barracks.  
The Veteran also contends that although he suffered chronic ear 
aches from an early age, there were no 


symptoms of an ear infection since he was age 12 until his 
enlistment in the Navy.  See Layno v. Brown, 6 Vet. App. 465 
(1994) (finding that a lay person is competent to attest to the 
factual matters of which he or she had first-hand knowledge).  
However, the competency of an individual to testify must be 
distinguished from the credibility of the testimony.  The Board 
does not find these statements credible as they are inconsistent 
with the other evidence of record and the Veteran's other 
statements of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (noting that credibility may be impeached by a showing of 
inconsistent statements, consistency with other evidence), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  When the Veteran was evaluated in 
service after he requested excuse from swimming because of an ear 
infection, he reported intermittent attacks of drainage from his 
left ear for as long as he could remember.  

Although postservice records reflects that the Veteran underwent 
a radical mastoidectomy on the left ear approximately six months 
following his military discharge, the medical evidence does not 
show that the Veteran's preexisting mastoiditis of the left ear 
was aggravated by military service.  The August 2010 VA examiner 
opined that based on a complete review of the medical evidence of 
record, there was no indication that the Veteran's mastoiditis 
was aggravated by active duty military service.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is 
prohibited from substituting its own medical judgment in place of 
the opinions of competent medical professionals).  The Veteran 
claims that his mastoiditis preexisted military service but was 
aggravated during service.  However, the Veteran's statements 
alone are not sufficient to prove that he experienced a permanent 
advancement of the underlying pathology of his preexisting 
mastoiditis during active military service.  Espiritu, 2 Vet. 
App. at 495.  Although the Veteran is capable of lay observation, 
his statements cannot be considered competent evidence that what 
he observed was a permanent worsening of the underlying disorder 
of mastoiditis.  Accordingly, clear and unmistakable evidence 
shows that the Veteran's preexisting mastoiditis was not 
aggravated by military service.  As such, service connection for 
mastoiditis is not warranted.



Left Ear Hearing Loss

After reviewing the evidence of record, the Board finds that the 
medical evidence of record does not show that the Veteran's 
current left ear hearing loss is related to his military service.  
There is a current left ear hearing disability for VA purposes.  
See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation); see also 
38 C.F.R. § 3.385 (2010).

However, the only medical opinion of record as to whether the 
Veteran's current left ear hearing loss is related to his active 
service is negative to his claim.  See Colvin, 1 Vet. App. at 
175.  The July 2010 VA examiner opined that the Veteran's left 
ear hearing loss was due to mastoiditis, not due to his military 
service.  However, the examiner found that the Veteran's 
mastoiditis pre-existed his military enlistment and the August 
2010 VA examiner concluded that the Veteran's mastoiditis was not 
permanently aggravated by service.  Accordingly, as service 
connection for mastoiditis is not warranted in this case, the 
claim for service connection for left ear hearing loss due to 
mastoiditis must also fail.

To extent that the Veteran contends that his current left ear 
hearing loss was caused otherwise by his military service, the 
record reflects that the Veteran denied history of any military 
noise exposure.  Moreover, the medical evidence of record does 
not relate in any way the Veteran's left ear hearing loss to his 
military service.  The Board finds that the Veteran's statements 
as to medical causation are not competent evidence to establish 
service connection for left ear hearing loss.  Espiritu, 2 Vet. 
App. at 494-95.  The evidence of record does not demonstrate that 
the Veteran possesses the ability, knowledge, or experience to 
provide a competent etiological opinion that his left ear hearing 
loss was the result of his military service.  Id.  Accordingly, 
the Board finds that these statements as to medical causation are 
not competent evidence to establish service connection for left 
ear hearing loss.

Upon review and consideration of the lay and medical evidence, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement 


to service connection for left ear hearing loss.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is against 
the Veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for mastoiditis is denied.

Service connection for left ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


